Exhibit 10.1

  

 

 

 

 

 

 

====================================================================

 

 

 

 

2020 EQUITY INCENTIVE PLAN

 

OF

 

logiq, Inc.

 

 

 

 

 

 

 

 

 

====================================================================

 

 

 

 

TABLE OF CONTENTS

 



    Page       1. General. 1       2. Definitions. 1       3. Administration. 7
      4. Shares Subject to the Plan; Overall Limitation. 10       5.
Eligibility. 10       6. Option Agreement Provisions. 11       7. Provisions of
Stock Awards Other Than Options. 14       8. Performance-Based Awards. 15      
9. Covenants of the Company. 16       10. Use of Proceeds. 17       11.
Adjustments Upon Change in Common Stock. 17       12. Adjustments Upon Change in
Control. 17       13. Acceleration of Exercisability and Vesting. 18       14.
Dissolution or Liquidation. 18       15. Miscellaneous. 18       16. Amendment
of the Plan. 20       17. Termination or Suspension of the Plan. 20       18.
Effective Date of Plan. 21       19. Non-Exclusivity of the Plan 21       20.
Liability of the Company. 21       21. Choice of Law. 21

 



i

 

 

logiq, Inc.

 

2020 EQUITY INCENTIVE PLAN

Plan Adopted by the Board: September 30, 2020

 




Termination Date: September 29, 2030

 

1. General.

 

(a) Purposes. The purposes of the Plan are as follows:

 

(i) To provide additional incentive for selected Employees, Directors and
Consultants to further the growth, development and financial success of the
Company by providing a means by which such persons can personally benefit
through the ownership of capital stock of the Company; and

 

(ii) To enable the Company to secure and retain key Employees, Directors and
Consultants considered important to the long-term success of the Company by
offering such persons an opportunity to own capital stock of the Company.

 

(b) Eligible Stock Award Recipients. The persons eligible to receive Stock
Awards under the Plan are the Employees, Directors and Consultants of the
Company and its Affiliates.

 

(c) Available Stock Awards. The following Stock Awards are available under the
Plan: (i) Incentive Stock Options; (ii) Nonstatutory Stock Options; (iii)
Restricted Stock awards, (iv) Restricted Stock Units; (v) Stock Bonus awards;
and (vi) Performance-Based Awards.

 

2. Definitions.

 

(a) “Administrator” means the entity that conducts the general administration of
the Plan as provided herein. The term “Administrator” shall refer to the Board
unless the Board has delegated administration to a Committee as provided in
Article 3.

 

(b) “Affiliate” means:

 

(i) with respect to Incentive Stock Options, any “parent corporation” or
“subsidiary corporation” of the Company, whether now existing or hereafter
created or acquired, as those terms are defined in Sections 424(e) and 424(f) of
the Code, respectively; and

 

(ii) with respect to Stock Awards other than Incentive Stock Options, any entity
described in paragraph (a) of this Section 2(b), plus any other corporation,
limited liability company, partnership or joint venture, whether now existing or
hereafter created or acquired, with respect to which the Company beneficially
owns more than fifty percent (50%) of: (1) the total combined voting power of
all outstanding voting securities or (2) the capital or profits interests of a
limited liability company, partnership or joint venture.

 



1



 

 

(c) “Award Shares” means the shares of Common Stock of the Company issued or
issuable pursuant to a Stock Award, including Option Shares issued or issuable
pursuant to an Option.

 

(d) “Board” means the Board of Directors of the Company.

 

(e) “Change in Control” shall mean:

 

(i) The direct or indirect sale or transfer, in a single transaction or a series
of related transactions, by the stockholders of the Company of voting
securities, in which the holders of the outstanding voting securities of the
Company immediately prior to such transaction or series of transactions hold, as
a result of holding Company securities prior to such transaction, in the
aggregate, securities possessing less than fifty percent (50%) of the total
combined voting power all outstanding voting securities of the Company or of the
acquiring entity immediately after such transaction or series of related
transactions;

 

(ii) A merger or consolidation in which the Company is not the surviving entity,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation hold
as a result of holding Company securities prior to such transaction, in the
aggregate, securities possessing more than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the surviving
entity (or the parent of the surviving entity) immediately after such merger or
consolidation;

 

(iii) A reverse merger in which the Company is the surviving entity but in which
the holders of the outstanding voting securities of the Company immediately
prior to such merger hold as a result of holding Company securities prior to
such transaction, in the aggregate, securities possessing less than fifty
percent (50%) of the total combined voting power of all outstanding voting
securities of the Company or of the acquiring entity immediately after such
merger;

 

(iv) The sale, transfer or other disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such transaction(s) receive as a
distribution with respect to securities of the Company, in the aggregate,
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of the acquiring entity immediately
after such transaction(s); or

 

(v) Any time individuals who, on the date this Plan is adopted by the Board, are
members of the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board.

 

(f) “Code” means the Internal Revenue Code of 1986, as amended.

 



2



 

 

(g) “Committee” means a committee appointed by the Board in accordance with
Section 3(c).

 

(h) “Common Stock” means the shares of common stock of the Company.

 

(i) “Company” means Logiq, Inc., a Delaware corporation.

 

(j) “Consultant” means any consultant or adviser if:

 

(a) The consultant or adviser renders bona fide services to the Company or any
Affiliate;

 

(b) The services rendered by the consultant or adviser are not in connection
with the offer or sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company’s
securities; and

 

(i) The consultant or adviser is a natural person who has contracted directly
with the Company or any Affiliate to render such services.

 

(k) “Covered Employee” means an Employee who is, or is likely to become, a
“covered employee” within the meaning of Section 162(m)(3) of the Code.

 

(l) “Director” means a member of the Board.

 

(m) “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code and as interpreted by the Administrator in each case.

 

(n) “Effective Date” shall have the meaning given in Section 18 herein.

 

(o) “Employee” means a regular employee of the Company or an Affiliate,
including an Officer or Director, who is treated as an employee in the personnel
records of the Company or an Affiliate, but not individuals who are classified
by the Company or an Affiliate as: (i) leased from or otherwise employed by a
third party, (ii) independent contractors, or (iii) intermittent or temporary
workers. The Company’s or an Affiliate’s classification of an individual as an
“Employee” (or as not an “Employee”) for purposes of this Plan shall not be
altered retroactively even if that classification is changed retroactively for
another purpose as a result of an audit, litigation or otherwise. Neither
service as a Director nor receipt of a director’s fee shall be sufficient to
make a Director an “Employee.”

 

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

 

(q) “Fair Market Value” means, as of any date, the value of the Common Stock of
the Company determined as follows:

 

(i) If the Common Stock is then listed or admitted to trading on a Nasdaq market
system or a stock exchange which reports closing sale prices, the Fair Market
Value shall be the closing sale price on the date of valuation on such Nasdaq
market system or principal stock exchange on which the Common Stock is then
listed or admitted to trading, or, if no closing sale price is quoted on such
day, then the Fair Market Value shall be the closing sale price of the Common
Stock on such Nasdaq market system or such exchange on the next preceding day
for which a closing sale price is reported;

 



3



 

 

(ii) If the Common Stock is not then listed or admitted to trading on a Nasdaq
market system or a stock exchange which reports closing sale prices, the Fair
Market Value shall be the average of the closing bid and asked prices of the
Common Stock in the over-the-counter market on the date of valuation; or

 

(iii) If neither (i) nor (ii) is applicable as of the date of valuation, then
the Fair Market Value shall be determined by the Administrator in good faith
using any reasonable method of valuation, which determination shall be
conclusive and binding on all interested parties.

 

(r) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

(s) “Non-Employee Director” means a member of the Board who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b)(3) of the Exchange Act, or
any successor rule.

 

(t) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

(u) “Officer” means any person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(v) “Option” means a stock option granted pursuant to the Plan.

 

(w) “Option Agreement” means a written or electronic agreement between the
Company and an Optionee evidencing the terms and conditions of an individual
Option grant. Each Option Agreement shall be subject to the terms and conditions
of the Plan and any rules and regulations adopted by the Administrator and
incorporated therein.

 

(x) “Optionee” means the Participant to whom an Option is granted or, if
applicable, such other person who holds an outstanding Option.

 

(y) “Option Shares” means the shares of Common Stock of the Company issued or
issuable pursuant to the exercise of an Option.

 

(z) “Outside Director” means a Director who either (i) is not a current employee
of the Company or an “affiliated corporation” (within the meaning of Treasury
Regulations promulgated under Section 162(m) of the Code), is not a former
employee of the Company or an “affiliated corporation” who receives compensation
for prior services (other than benefits under a tax-qualified retirement plan)
during the taxable year, has not been an officer of the Company or an
“affiliated corporation”, and does not receive remuneration from the Company or
an “affiliated corporation,” either directly or indirectly, in any capacity
other than as a Director or (ii) is otherwise considered an “outside director”
for purposes of Section 162(m) of the Code.

 



4



 

 

(aa) “Participant” means an Optionee or any other person to whom a Stock Award
is granted pursuant to the Plan or, if applicable, such other person who holds
an outstanding Stock Award.

 

(bb) “Performance-Based Award” means a Stock Award granted to selected Covered
Employees pursuant to Article 7, but which is subject to the terms and
conditions set forth in Article 8.

 

(cc) “Performance Criteria” means the criteria that the Administrator selects
for purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria that will be used
to establish Performance Goals are limited to the following: net earnings
(either before or after interest, taxes, depreciation and amortization), sales
or revenue, net income (either before or after taxes), operating earnings, cash
flow (including, but not limited to, operating cash flow and free cash flow),
return on net assets, return on stockholders’ equity, return on sales, gross or
net profit margin, working capital, earnings per share and price per share of
Common Stock, the achievement of certain milestones, customer retention rates,
licensing, partnership or other strategic transactions, obtaining a specified
level of financing for the Company, as determined by the Administrator,
including the issuance of securities, or the achievement of one or more
corporate, divisional or individual scientific or inventive measures. Any of the
criteria identified above may be measured either in absolute terms or as
compared to any incremental increase or as compared to results of a peer group.
The Administrator shall, within the time prescribed by Section 162(m) of the
Code, define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period for such Participant.

 

(dd) “Performance Goals” means, for a Performance Period, the goals established
in writing by the Administrator for the Performance Period based upon the
Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance or the performance of a Subsidiary, division or
other operational unit, or an individual. The Administrator, in its discretion,
may, within the time prescribed by Section 162(m) of the Code, adjust or modify
the calculation of Performance Goals for such Performance Period in order to
prevent the dilution or enlargement of the rights of Participants (i) in the
event of, or in anticipation of, any unusual or extraordinary corporate item,
transaction, event, or development, or (ii) in recognition of, or in
anticipation of, any other unusual or nonrecurring events affecting the Company,
or the financial statements of the Company, or in response to, or in
anticipation of, changes in applicable laws, regulations, accounting principles,
or business conditions.

 

(ee) “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Administrator may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Participant’s right to, and the payment of, a Performance-Based
Award.

 



5



 

 

(ff) “Plan” means this 2020 Equity Incentive Plan.

 

(gg) “Qualified Performance-Based Compensation” means any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code

 

(hh) “Restricted Stock” means Common Stock awarded to a Participant pursuant to
Section 7(b) that is subject to certain restrictions and may be subject to risk
of forfeiture or repurchase.

 

(ii) “Restricted Stock Award Agreement” means a written or electronic agreement
between the Company and a Participant evidencing the terms and conditions of a
Restricted Stock award. Each Restricted Stock Award Agreement shall be subject
to the terms and conditions of the Plan and any rules and regulations adopted by
the Administrator and incorporated therein.

 

(jj) “Restricted Stock Unit” means a right to receive a share of Common Stock
during specified time periods granted pursuant to Section 7(c).

 

(kk) “Securities Act” means the Securities Act of 1933, as amended.

 

(ll) “Stock Award” means any right granted under the Plan, including an Option,
a right to acquire Restricted Stock, a Restricted Stock Unit, a Stock Bonus or a
Performance-Based Award.

 

(mm) “Stock Award Agreement” means any written or electronic agreement,
including an Option Agreement, Stock Bonus Agreement, or Restricted Stock Award
Agreement, between the Company and a holder of a Stock Award evidencing the
terms and conditions of an individual Stock Award grant. Each Stock Award
Agreement shall be subject to the terms and conditions of the Plan and any
additional rules and regulations adopted by the Administrator and incorporated
therein.

 

(nn) “Stock Bonus” means a payment in the form of shares of Common Stock, or as
part of any bonus, deferred compensation or other arrangement, made in lieu of
all or any portion of the compensation, granted pursuant to Section 7(a).

 

(oo) “Stock Bonus Agreement” means a written or electronic agreement between the
Company and a Participant evidencing the terms and conditions of a Stock Bonus.
Each Stock Bonus Agreement shall be subject to the terms and conditions of the
Plan and any rules and regulations adopted by the Administrator and incorporated
therein.

 

(pp) “Ten Percent Stockholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.

 

(qq) “Termination of Service” means:

 

(i) With respect to Stock Awards granted to a Participant in his or her capacity
as an Employee, the time when the employer-employee relationship between the
Participant and the Company (or an Affiliate) is terminated for any reason,
including, without limitation a termination by resignation, discharge, death or
retirement;

 



6



 

 

(ii) With respect to Stock Awards granted to a Participant in his or her
capacity as a Director, the time when the Participant ceases to be a Director
for any reason, including without limitation a cessation by resignation,
removal, failure to be reelected, death or retirement, but excluding cessations
where there is a simultaneous or continuing employment of the former Director by
the Company (or an Affiliate) and the Administrator expressly deems such
cessation not to be a Termination of Service;

 

(iii) With respect to Stock Awards granted to a Participant in his or her
capacity as a Consultant, the time when the contractual relationship between the
Participant and the Company (or an Affiliate) is terminated for any reason; and

 

(iv) With respect to Stock Awards granted to a Participant in his or her
capacity as an Employee, Director or Consultant of an Affiliate, when such
entity ceases to qualify as an Affiliate under this Plan, unless earlier
terminated as set forth above.

 

The Administrator, in its sole and absolute discretion, shall determine the
effect of all other matters and issues relating to a Termination of Service.

 

3. Administration.

 

(a) Administration by Board. The Plan shall be administered by the Administrator
unless and until the Board delegates administration to a Committee or an
Officer, as provided in Section 3(c) below.

 

(b) Powers of the Administrator. The Administrator shall have the power, except
as otherwise provided herein:

 

(i) To determine from time to time (A) which of the persons eligible under the
Plan shall be granted Stock Awards; (B) when and how the Stock Awards shall be
granted; (C) what type or combination of types of Stock Awards will be granted;
(D) the terms and conditions of each Stock Award granted (which need not be
identical), including, without limitation, the transferability or repurchase of
such Stock Awards or Award Shares issuable thereunder, as applicable, and the
circumstances under which Stock Awards become exercisable or vested or are
forfeited or expire, which terms may but need not be conditioned upon the
passage of time, continued employment, the satisfaction of performance criteria,
the occurrence of certain events, or other factors; and (E) the number of Award
Shares subject to a Stock Award that shall be granted to a Participant.

 

(ii) To construe and interpret the Plan and Stock Awards granted under it, and
to make exceptions to any such provisions in good faith and for the benefit of
the Company, and to establish, amend and revoke rules and regulations for the
Plan’s administration. The Administrator, in the exercise of its power, may
correct any defect, omission or inconsistency in the Plan or in any Stock Award
Agreement in a manner and to the extent it shall deem necessary or expedient to
make the Plan fully effective.

 



7



 

 

(iii) To settle all controversies regarding the Plan and Stock Awards granted
under it.

 

(iv) To accelerate the time at which a Stock Award may first be exercised or the
time during which a Stock Award or any part thereof will vest in accordance with
the Plan, notwithstanding the provisions in the Stock Award stating the time at
which it may first be exercised or the time during which it will vest.

 

(v) To suspend or terminate the Plan at any time. Suspension or termination of
the Plan shall not impair rights and obligations under any Stock Award granted
while the Plan is in effect except with the written consent of the affected
Participant.

 

(vi) To submit any amendment to the Plan for stockholder approval.

 

(vii) To amend the Plan in any respect the Administrator deems necessary or
advisable to provide Participants with the maximum benefits provided or to be
provided under the provisions of the Code and the regulations promulgated
thereunder relating to Incentive Stock Options or to bring the Plan or Incentive
Stock Options granted under it into compliance therewith.

 

(viii) To amend the terms of any one or more Stock Awards, including, but not
limited to, amendments to provide terms more favorable than previously provided
in the Stock Award Agreement, subject to any specified limits in the Plan that
are not subject to Administrator discretion; provided, however, that the rights
under any Stock Award shall not be impaired by any such amendment unless (a) the
Company requests the consent of the affected Participant, and (b) such
Participant consents in writing. Notwithstanding the foregoing, subject to the
limitations of applicable law, if any, and without the affected Participant’s
consent, the Administrator may amend the terms of any one or more Stock Awards
if necessary to maintain the qualified status of the Stock Award as an Incentive
Stock Option or to bring the Stock Award into compliance with Section 409A of
the Code and Department of Treasury regulations and other interpretive guidance
issued thereunder.

 

(ix) To amend the Plan as provided in Section 16.

 

(x) To prescribe and amend the terms of the agreements or other documents
evidencing Stock Awards made under this Plan (which need not be identical).

 

(xi) To place such restrictions on the sale or other disposition of Award Shares
as may be deemed appropriate by the Administrator.

 

(xii) To determine whether, and the extent to which, adjustments are required
pursuant to Section 11.

 

(xiii) Generally, to exercise such powers and to perform such acts as the
Administrator deems necessary or expedient to promote the best interests of the
Company.

 



8



 

 

(c) Delegation to a Committee.

 

(i) General. The Board may delegate administration of the Plan to a committee of
the Board composed of not fewer than two (2) members (the “Committee”). If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board (and references in the Plan to the Administrator shall thereafter
be deemed to be references to the Committee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Board may abolish the Committee at any time
and revest in the Board the administration of the Plan. Appointment of Committee
members shall be effective upon acceptance of appointment. In its sole
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Administrator under the Plan except with respect to
matters which under Rule 16b-3 under the Exchange Act or Section 162(m) of the
Code, or any regulations or rules issued thereunder, are required to be
determined in the sole discretion of the Committee. Committee members may resign
at any time by delivering written notice to the Board. Vacancies in the
Committee may only be filled by the Board.

 

(ii) Section 162(m) and Rule 16b-3 Compliance.  In the discretion of the Board,
the Committee may consist solely of two or more Outside Directors, in accordance
with Section 162(m) of the Code, and/or solely of two or more Non-Employee
Directors, in accordance with Rule 16b-3 of the Exchange Act.  In addition, the
Board or the Committee, in its discretion, may (1) delegate to a committee of
one or more members of the Board who need not be Outside Directors the authority
to grant Stock Awards to eligible persons who are either (a) not then Covered
Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Stock Award, or (b) not persons with
respect to whom the Company wishes to comply with Section 162(m) of the Code,
and/or (2) delegate to a committee of one or more members of the Board who need
not be Non-Employee Directors the authority to grant Stock Awards to eligible
persons who are not then subject to Section 16 of the Exchange Act.

 

(d) Effect of Change in Status. The Administrator shall have the absolute
discretion to determine the effect upon a Stock Award, and upon an individual’s
status as an Employee, Consultant or Director under the Plan, including whether
a Participant shall be deemed to have experienced a Termination of Service or
other change in status, and upon the vesting, expiration or forfeiture of a
Stock Award or Award Shares issuable in respect thereof, in the case of (i) a
Termination of Service for cause, (ii) any leave of absence approved by the
Company or an Affiliate, (iii) any transfer between the Company and any
Affiliate or between any Affiliates, (iii) any change in the Participant’s
status from an Employee to a Consultant or member of the Administrator of
Directors, or vice versa, and (v) any Employee who becomes employed by any
partnership, joint venture, corporation or other entity not meeting the
requirements of an Affiliate.

 

(e) Determinations of the Administrator. All decisions, determinations and
interpretations by the Administrator regarding this Plan shall be final and
binding on all Participants or other persons claiming rights under the Plan or
any Stock Award. The Administrator shall consider such factors as it deems
relevant to making such decisions, determinations and interpretations including,
without limitation, the recommendations or advice of any Director, Officer or
Employee of the Company and such attorneys, consultants and accountants as it
may select. A Participant or other holder of a Stock Award may contest a
decision or action by the Administrator with respect to such person or Stock
Award only on the grounds that such decision or action was arbitrary or
capricious or was unlawful, and any review of such decision or action shall be
limited to determining whether the Administrator’s decision or action was
arbitrary or capricious or was unlawful.

 



9



 

 

(f) Arbitration. Any dispute or claim concerning any Stock Awards granted (or
not granted) pursuant to the Plan or any disputes or claims relating to or
arising out of the Plan shall be fully, finally and exclusively resolved by
binding and confidential arbitration conducted pursuant to the rules of Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) in the County of San Diego,
California. In addition to any other relief, the arbitrator may award to the
prevailing party recovery of its attorneys’ fees and costs. By accepting a Stock
Award, Participants and the Company waive their respective rights to have any
such disputes or claims tried by a judge or jury.

 

4. Shares Subject to the Plan; Overall Limitation.

 

(a) Shares Subject to the Plan. Subject to the provisions of Section 11 relating
to adjustments upon changes in stock, the Award Shares that may be issued
pursuant to Stock Awards shall not exceed in the aggregate Two Million
(2,000,000) shares of the Company’s Common Stock. Of such amount, Two Million
(2,000,000) Award Shares may be issued pursuant to Incentive Stock Options. In
the event that (a) all or any portion of any Stock Award granted or offered
under the Plan can no longer under any circumstances be exercised or otherwise
become vested, or (b) any Award Shares are reacquired by the Company which were
initially the subject of a Stock Award Agreement, the Award Shares allocable to
the unexercised or unvested portion of such Stock Award, or the Award Shares so
reacquired, shall again be available for grant or issuance under the Plan.

 

(b) Individual Participant Limitations. Notwithstanding any provision in the
Plan to the contrary, and subject to Article 11 below, the maximum number of
shares of Common Stock with respect to one or more Stock Awards that may be
granted to any one Participant during any calendar year shall be One Million
(1,000,000).

 

5. Eligibility.

 

(a) General. Incentive Stock Options may be granted only to Employees; all other
Stock Awards may be granted only to Employees, Directors and Consultants. In the
event a Participant is both an Employee and a Director, or a Participant is both
a Director and a Consultant, the Stock Award Agreement shall specify the
capacity in which the Participant is granted the Stock Award; provided, however,
if the Stock Award Agreement is silent as to such capacity, the Stock Award
shall be deemed to be granted to the Participant as an Employee or as a
Consultant, as applicable.

 

(b) Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value of the Common Stock at the
date of grant and the Option is not exercisable after the expiration of five (5)
years from the date of grant.

 



10



 

 

6. Option Agreement Provisions.

 

Each Option shall be granted pursuant to a written Option Agreement, signed by
an Officer of the Company and by the Optionee, which shall be in such form and
shall contain such terms and conditions as the Administrator shall deem
appropriate. The provisions of separate Option Agreements need not be identical,
but each Option Agreement shall include (through incorporation of the provisions
hereof by reference in the Option Agreement or otherwise) the substance of each
of the following provisions (except to the extent that any such provision
indicates it is permissible rather than mandatory):

 

(a) Term. No Incentive Stock Option shall be exercisable after the expiration of
ten (10) years from the date of its grant or such shorter period specified in
the Option Agreement; provided, however, that an Incentive Stock Option granted
to a Ten Percent Stockholder shall be subject to the provisions of Section 5(b).

 

(b) Exercise Price of an Option. Subject to the provisions of Section 5(b)
regarding Incentive Stock Options granted to Ten Percent Stockholders, the
exercise price of each Incentive Stock Option shall be not less than the Fair
Market Value of the Common Stock subject to the Option on the date the Option is
granted. The Administrator shall determine the exercise price of each
Nonstatutory Stock Option. Notwithstanding the foregoing, an Incentive Stock
Option may be granted with an exercise price lower than one hundred percent
(100%) of the Fair Market Value of the Common Stock subject to the Option if
such Incentive Stock Option is granted pursuant to an assumption of or
substitution for another option in a manner consistent with the provisions of
Section 424(a) of the Code.

 

(c) Consideration. The purchase price of Common Stock acquired pursuant to the
exercise of an Option shall be paid, to the extent permitted by applicable law
and as determined by the Administrator in its sole discretion, by any
combination of the methods of payment set forth below. The Administrator shall
have the authority to grant Options that do not permit all of the following
methods of payment (or otherwise restrict the ability to use certain methods)
and to grant Options that require the consent of the Company to utilize a
particular method of payment. The methods of payment permitted by this Section
6(c) are:

 

(i) by cash or check;

 

(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Administrator that, prior to the issuance of Common Stock,
results in either the receipt of cash (or check) by the Company or the receipt
of irrevocable instructions to pay the aggregate exercise price to the Company
from the sales proceeds;

 

(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;

 

(iv) by a “cashless exercise” arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issued upon exercise by the largest
whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that the Company shall accept a
cash or other payment from the Participant to the extent of any remaining
balance of the aggregate exercise price not satisfied by such reduction in the
number of whole shares to be issued; provided, further, however, that shares of
Common Stock will no longer be outstanding under an Option and will not be
exercisable thereafter to the extent that (A) shares are used to pay the
exercise price pursuant to the “cashless exercise,” (B) shares are delivered to
the Participant as a result of such exercise, and (C) shares are withheld to
satisfy tax withholding obligations; or

 



11



 

 

(v) in any other form of legal consideration that may be acceptable to the
Administrator.

 

(d) Transferability. The following restrictions on the transferability of
Options shall apply:

 

(i) Restrictions on Transfer. An Option shall not be transferable except by will
or by the laws of descent and distribution and shall be exercisable during the
lifetime of the Optionee only by the Optionee; provided, however, that the
Administrator may, in its sole discretion, permit transfer of the Option to a
revocable trust. Notwithstanding the foregoing, however, an Incentive Stock
Option shall not be transferable other than by will or the laws of descent and
distribution, and shall be exercisable only by the Optionee during the
Optionee’s lifetime, except as otherwise permitted by the Administrator and by
Sections 421, 422 and 424 of the Code and the regulations and other guidance
thereunder.

 

(ii) Domestic Relations Orders. Notwithstanding the foregoing, an Option may be
transferred pursuant to a domestic relations order; provided, however, that if
an Option is an Incentive Stock Option, such Option shall be deemed to be a
Nonstatutory Stock Option as a result of such transfer.

 

(iii) Beneficiary Designation. Notwithstanding the foregoing, the Optionee may,
by delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionee, shall thereafter be the beneficiary of an Option with the
right to exercise the Option and receive the Common Stock or other consideration
resulting from an Option exercise. In the absence of such a designation, the
executor or administrator of the Optionee’s estate shall be entitled to exercise
the Option and receive the Common Stock or other consideration resulting from an
Option exercise.

 

(e) Vesting. Each Option shall vest and become exercisable in one or more
installments, at such time or times and subject to such conditions, including
without limitation the achievement of specified performance goals or objectives
established with respect to one or more performance criteria, as shall be
determined by the Administrator.

 

(f) Termination of Service. In the event of the Termination of Service of an
Optionee for any reason (other than for “Cause,” as defined in an Option
Agreement, or upon the Optionee’s death or Disability), the Optionee may
exercise his or her Option, but only within such period of time as is set forth
in the Option Agreement (and in no event later than the expiration of the term
of such Option as set forth in the Option Agreement). In the case of an
Incentive Stock Option, such exercise period provided in the Option Agreement
shall not exceed three (3) months from the date of termination.

 



12



 

 

(g) Disability of Optionee. In the event of a Termination of Service of an
Optionee as a result of the Optionee’s Disability, the Optionee may exercise his
or her Option within the period specified in the Option Agreement (in no event
to exceed twelve (12) months from the date of such termination in the case of an
Incentive Stock Option), and only to the extent that the Optionee was entitled
to exercise the Option at the date of such termination (but in no event later
than the expiration of the term of such Option as set forth in the Option
Agreement).

 

(h) Death of Optionee. In the event that (i) an Optionee’s Termination of
Service occurs as a result of the Optionee’s death, or (ii) an Optionee dies
within the period (if any) specified in the Option Agreement after the
Optionee’s Termination of Service for a reason other than death, then,
notwithstanding Section 6(f) above, the Option may be exercised (to the extent
the Optionee was entitled to exercise such Option as of the date of death) by
the Optionee’s estate, by a person who acquired the right to exercise the Option
by bequest or inheritance or by a person designated to exercise the option upon
the Optionee’s death, but only within the period ending on the earlier of (i)
the date that is twelve (12) months after the date of Termination of Service, or
(ii) the expiration of the term of such Option as set forth in the Option
Agreement.

 

(i) Termination for Cause. In the event of the Termination of Service of an
Optionee for Cause, except as otherwise determined by the Administrator in the
specific situation, all Options granted to such Optionee shall expire as set
forth in the Option Agreement.

 

(j) Extension of Termination Date. An Optionee’s Option Agreement may provide
that if the exercise of the Option following an Optionee’s Termination of
Service (other than for Cause or upon the Optionee’s death or Disability) would
be prohibited at any time solely because the issuance of shares of Common Stock
would violate the registration requirements under the Securities Act, then the
Option shall terminate on the earlier of (i) the expiration of a period of three
(3) months after the termination of the Optionee’s Continuous Service during
which the exercise of the Option would not be in violation of such registration
requirements, or (ii) the expiration of the term of the Option as set forth in
the Option Agreement.

 

(k) Non-Exempt Employees. Unless otherwise determined by the Administrator of
Directors, no Option granted to an Employee that is a non-exempt employee for
purposes of the Fair Labor Standards Act of 1938, as amended, shall be first
exercisable for any shares of Common Stock until at least six months following
the date of grant of the Option. The foregoing provision is intended to operate
so that any income derived by a non-exempt employee in connection with the
exercise or vesting of an Option will be exempt from his or her regular rate of
pay.

 

(l) Early Exercise. The Option may, but need not, include a provision whereby
the Optionee may elect at any time prior to a Termination of Service to exercise
the Option as to any part or all of the Option Shares prior to the full vesting
of the Option. Any unvested Option Shares so purchased may be subject to an
unvested share repurchase option in favor of the Company or to any other
restriction the Administrator determines to be appropriate.

 



13



 

 

7. Provisions of Stock Awards Other Than Options.

 

(a) Stock Bonus Awards. Stock Bonus awards shall be made pursuant to Stock Bonus
Agreements in such form and containing such terms and conditions as the
Administrator shall deem appropriate. The terms and conditions of Stock Bonus
Agreements may change from time to time, and the terms and conditions of
separate Stock Bonus Agreements need not be identical, but each Stock Bonus
Agreement shall include (through incorporation of provisions hereof by reference
in the agreement or otherwise) the substance of each of the following provisions
(except to the extent that any such provision indicates it is permissible rather
than mandatory):

 

(i) Consideration. A Stock Bonus may be awarded in consideration for past
services actually rendered to the Company or an Affiliate for its benefit,
provided that the Participant remains eligible to receive Stock Awards hereunder
at the time of the award.

 

(ii) Vesting. Award Shares issued pursuant to a Stock Bonus Agreement may, but
need not, be subject to a share repurchase option in favor of the Company in
accordance with a vesting schedule to be determined by the Administrator.

 

(iii) Termination of Service. In the event of a Termination of Service, the
Company may reacquire any or all of the Award Shares held by the Participant
which have or have not vested as of the date of termination under the terms of
the Stock Bonus Agreement.

 

(iv) Transferability. Unless otherwise determined by the Administrator, rights
to acquire Award Shares under the Stock Bonus Agreement shall not be
transferable except by will or by the laws of descent and distribution, or, to
the extent permitted by the Administrator, to a revocable trust.

 

(b) Restricted Stock Awards. Each Restricted Stock award shall be made pursuant
to a Restricted Stock Award Agreement in such form and containing such terms and
conditions as the Administrator shall deem appropriate. The terms and conditions
of the Restricted Stock Award Agreements may change from time to time, and the
terms and conditions of separate Restricted Stock Award Agreements need not be
identical, but each Restricted Stock Award Agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions (except to the extent that any
such provision indicates it is permissible rather than mandatory):

 

(i) Purchase Price. The purchase price under each Restricted Stock Award
Agreement shall be such amount as the Administrator shall determine and
designate in such Restricted Stock Award Agreement, including no consideration
or such minimum consideration as may be required by applicable law.

 

(ii) Consideration. The purchase price of Common Stock acquired pursuant to the
Restricted Stock Award Agreement, if any, shall be paid either: (a) in cash at
the time of purchase; (b) at the discretion of the Administrator, according to a
deferred payment or other similar arrangement with the Participant; or (c) in
any other form of legal consideration that may be acceptable to the
Administrator in its discretion.

 



14



 

 

(iii) Vesting. Award Shares acquired under the Restricted Stock Award Agreement
may, but need not, be subject to a share repurchase option in favor of the
Company in accordance with a vesting schedule to be determined by the
Administrator.

 

(iv) Termination of Service. In the event of a Participant’s Termination of
Service, the Company may repurchase or otherwise reacquire any or all of the
Award Shares held by the Participant which have or have not vested as of the
date of termination under the terms of the Restricted Stock Award Agreement.

 

(v) Transferability. Unless otherwise determined by the Administrator, rights to
acquire Award Shares under the Restricted Stock Award Agreement shall not be
transferable except by will, by the laws of descent and distribution, or, to the
extent permitted by the Administrator, to a revocable trust.

 

(c) Restricted Stock Units. The Administrator is authorized to make Awards of
Restricted Stock Units to any Participant selected by the Administrator in such
amounts and subject to such terms and conditions as determined by the
Administrator. At the time of grant, the Administrator shall specify the date or
dates on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate. Alternatively, Restricted Stock Units may become fully vested and
nonforfeitable pursuant to the satisfaction of one or more Performance Goals or
other specific performance goals as the Administrator determines to be
appropriate at the time of the grant of the Restricted Stock Units or
thereafter, in each case on a specified date or dates or over any period or
periods determined by the Administrator. At the time of grant, the Administrator
shall specify the maturity date applicable to each grant of Restricted Stock
Units which shall be no earlier than the vesting date or dates of the Award and
may be determined at the election of the Participant to whom the Award is
granted. On the maturity date, the Company shall transfer to the Participant one
unrestricted, fully transferable share of Stock for each Restricted Stock Unit
that is vested and scheduled to be distributed on such date and not previously
forfeited. The Administrator shall specify the purchase price, if any, to be
paid by the Participant to the Company for such shares of Stock. All Restricted
Stock Unit awards shall be subject to such additional terms and conditions as
determined by the Administrator and shall be evidenced by a written Stock Award
Agreement.

 

8. Performance-Based Awards.

 

(a) Purpose. The purpose of this Article 8 is to provide the Administrator the
ability to qualify Stock Awards other than Options as Qualified
Performance-Based Compensation. If the Administrator, in its discretion, decides
to grant a Performance-Based Award to a Covered Employee, the provisions of this
Article 8 shall control over any contrary provision contained in Article 7;
provided, however, that the Administrator may in its discretion grant Stock
Awards to Covered Employees that are based on Performance Criteria or
Performance Goals but that do not satisfy the requirements of this Article 8.

 

(b) Applicability. This Article 8 shall apply only to those Covered Employees
selected by the Administrator to receive Performance-Based Awards. The
designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period. Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.

 



15



 

 

(c) Procedures with Respect to Performance-Based Awards. To the extent necessary
to comply with the Qualified Performance-Based Compensation requirements of
Section 162(m)(4)(C) of the Code, with respect to any Award granted under
Article 7 which may be granted to one or more Covered Employees, no later than
ninety (90) days following the commencement of any fiscal year in question or
any other designated fiscal period or period of service (or such other time as
may be required or permitted by Section 162(m) of the Code), the Administrator
shall, in writing, (a) designate one or more Covered Employees, (b) select the
Performance Criteria applicable to the Performance Period, (c) establish the
Performance Goals, and amounts of such Awards, as applicable, which may be
earned for such Performance Period, and (d) specify the relationship between
Performance Criteria and the Performance Goals and the amounts of such Awards,
as applicable, to be earned by each Covered Employee for such Performance
Period. Following the completion of each Performance Period, the Administrator
shall certify in writing whether the applicable Performance Goals have been
achieved for such Performance Period. In determining the amount earned by a
Covered Employee, the Administrator shall have the right to reduce or eliminate
(but not to increase) the amount payable at a given level of performance to take
into account additional factors that the Administrator may deem relevant to the
assessment of individual or corporate performance for the Performance Period.

 

(d) Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Stock Award Agreement, a Participant must be employed by the Company
or a Parent or Subsidiary on the day a Performance-Based Award for such
Performance Period is paid to the Participant. Furthermore, a Participant shall
be eligible to receive payment pursuant to a Performance-Based Award for a
Performance Period only if the Performance Goals for such period are achieved.

 

(e) Additional Limitations. Notwithstanding any other provision of the Plan, any
Award which is granted to a Covered Employee and is intended to constitute
Qualified Performance-Based Compensation shall be subject to any additional
limitations set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as qualified performance-based compensation
as described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.

 

9. Covenants of the Company.

 

(a) Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.

 



16



 

 

(b) Compliance with Laws and Regulations. This Plan, the grant and exercise of
Stock Awards thereunder, and the obligation of the Company to sell, issue or
deliver Award Shares under such Stock Awards, shall be subject to all applicable
federal, state and local laws, rules and regulations and to such approvals by
any governmental or regulatory agency as may be required. The Company shall not
be required to register in a Participant’s name or deliver any Award Shares
prior to the completion of any registration or qualification of such Shares
under any federal, state or local law or any ruling or regulation of any
government body which the Administrator shall determine to be necessary or
advisable. To the extent the Company is unable to or the Administrator deems it
infeasible to obtain authority from any regulatory body having jurisdiction,
which authority is deemed by the Company’s counsel to be necessary or advisable
for the lawful issuance and sale of any Award Shares hereunder, the Company
shall be relieved of any liability with respect to the failure to issue or sell
such Award Shares as to which such requisite authority shall not have been
obtained. No Option shall be exercisable and no Award Shares shall be issued
and/or transferable under any other Stock Award unless a registration statement
with respect to the Award Shares underlying such Stock Award is effective and
current or the Company has determined that such registration is unnecessary.

 

10. Use of Proceeds.

 

Proceeds from the sale of Award Shares shall constitute general funds of the
Company and shall be used for general operating capital of the Company.

 

11. Adjustments Upon Change in Common Stock.

 

If any change is made in the Common Stock subject to the Plan or subject to any
Stock Award without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reclassification, stock
dividend, dividend in property other than cash, stock split, reverse stock
split, liquidating dividend, exchange of shares, change in corporate structure
or other distribution of the Company’s equity securities), the Plan and all
outstanding Stock Awards will be appropriately adjusted in the class and maximum
number of shares subject to the Plan and the class and number of shares and
price per share of Common Stock subject to outstanding Stock Awards. Such
adjustment shall be made by the Administrator, the determination of which shall
be final, binding and conclusive.

 

12. Adjustments Upon Change in Control.

 

(a) The Administrator shall have the discretion to provide in each Stock Award
Agreement the terms and conditions that relate to (i) vesting of such Stock
Award in the event of a Change in Control, and (ii) assumption of such Stock
Award Agreements or issuance of comparable securities under an incentive program
in the event of a Change in Control. The aforementioned terms and conditions may
vary in each Stock Award Agreement.

 

(b) If the terms of an outstanding Option Agreement provide for accelerated
vesting in the event of a Change in Control, or to the extent that an Option is
vested and not yet exercised, the Administrator in its discretion may provide,
in connection with the Change in Control transaction, for the purchase or
exchange of each Option for an amount of cash or other property having a value
equal to the difference (or “spread”) between: (x) the value of the cash or
other property that the Optionee would have received pursuant to the Change in
Control transaction in exchange for the vested Option Shares issuable upon
exercise of the Option had the Option been exercised immediately prior to the
Change in Control, and (y) the aggregate exercise price of the vested Option
Shares. If in such case the aggregate exercise price of the vested Option Shares
is greater than or equal to the value of the cash or other property that the
Optionee would have received pursuant to the Change in Control transaction in
exchange for the vested Option Shares had the Option been exercised immediately
prior to the Change in Control, then the Option shall be cancelled and Optionee
shall receive no payment for such Option Shares. Upon such purchase, exchange or
cancellation, the Option shall be terminated and Optionee shall have no further
rights with respect to such Option.

 



17



 

 

(c) Outstanding Options shall terminate and cease to be exercisable upon
consummation of a Change in Control except to the extent that the Options are
assumed by the successor entity (or parent thereof) pursuant to the terms of the
Change in Control transaction.

 

13. Acceleration of Exercisability and Vesting.

 

The Administrator shall have the power to accelerate the time at which any or
all Stock Awards may first be exercised or the time during which any or all
Stock Awards or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in any Stock Award stating the time at which it
may first be exercised or the time during which it will vest. By approval of the
Plan, the Company’s stockholders consent to any such accelerations in the
Administrator’s sole discretion.

 

14. Dissolution or Liquidation.

 

In the event of a dissolution or liquidation of the Company, then all
outstanding Stock Awards shall terminate immediately prior to such event.

 

15. Miscellaneous.

 

(a) Stockholder Rights. Neither a Participant nor any person to whom a Stock
Award is transferred shall be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any Award Shares unless and until such
person has satisfied all requirements for exercise of the Stock Award pursuant
to its terms and the Company has duly issued a stock certificate for such Award
Shares.

 

(b) No Employment or Other Service Rights. Nothing in the Plan or any Stock
Award Agreement shall confer upon any Participant any right to continue to serve
the Company or an Affiliate in the capacity in effect at the time the Stock
Award was granted or shall affect the right of the Company or an Affiliate to
terminate (i) the employment of an Employee with or without notice and with or
without Cause; (ii) the service of a Consultant pursuant to the terms of such
Consultant’s agreement with the Company or an Affiliate; or (iii) the service of
a Director pursuant to the Bylaws or Certificate of Incorporation of the Company
or an Affiliate, and any applicable provisions of the corporate law of the state
in which the Company or the Affiliate is incorporated, as the case may be.

 



18



 

 

(c) Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionee during any calendar year (under all plans of the Company and any
Affiliates) exceeds One Hundred Thousand Dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).

 

(d) Investment Assurances. The Company may require a Participant, as a condition
of exercising an Option or otherwise acquiring Common Stock under any Stock
Award, (i) to give written assurances satisfactory to the Company as to the
Participant’s knowledge and experience in financial and business matters and/or
to employ a purchaser representative reasonably satisfactory to the Company who
is knowledgeable and experienced in financial and business matters and that he
or she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (x) the issuance of the shares
upon the exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act; or (y) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.

 

(e) Withholding Obligations. The Company may, in its sole discretion, satisfy
any federal, state or local tax withholding obligation relating to a Stock Award
by any of the following means (in addition to the Company’s right to withhold
from any compensation paid to the Participant by the Company) or by a
combination of such means: (i) causing the Participant to tender a cash payment;
(ii)  withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to the Participant in connection with the Stock Award,
provided that no shares of Common Stock are withheld with a value exceeding the
minimum amount of tax required to be withheld by law (or such lower amount as
may be necessary to avoid classification of the Stock Award as a liability); or
(iii) by such other method as may be set forth in the Stock Award Agreement.

 

(f) Compliance with Section 409A of the Code. To the extent applicable, the Plan
and Stock Award Agreements shall be interpreted in accordance with Section 409A
of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued or amended after the Effective Date (as
defined in Section 18 below). Notwithstanding any provision of the Plan or Stock
Award to the contrary, in the event that following the Effective Date the
Administrator determines that any Stock Award may be subject to Section 409A of
the Code and related Department of Treasury guidance (including such Department
of Treasury guidance as may be issued after the Effective Date), the
Administrator may adopt such amendments to the Plan and the applicable Stock
Award Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Administrator determines are necessary or appropriate to (i) exempt the
Stock Award from Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to the Stock Award; or (ii)
comply with the requirements of Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued or amended after the Effective Date.

 



19



 

 

16. Amendment of the Plan.

 

(a) In General. The Administrator at any time, and from time to time, may amend
the Plan. However, no amendment shall be effective unless approved by the
stockholders of the Company within twelve (12) months before or after the
adoption of the amendment where the amendment will:

 

(i) Increase the number of shares reserved for Stock Awards under the Plan,
except as provided in Section 11 relating to adjustments upon changes in Common
Stock;

 

(ii) Modify the requirements as to eligibility for participation in the Plan (to
the extent such modification requires stockholder approval in order for the Plan
to satisfy the requirements of Section 422 of the Code); or

 

(iii) Modify the Plan in any other way if such modification requires stockholder
approval in order for the Plan to satisfy the requirements of Section 422 of the
Code.

 

(b) Amendment to Maximize Benefits. It is expressly contemplated that the
Administrator may amend the Plan in any respect the Administrator deems
necessary or advisable to provide Participants with the maximum benefits
provided or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options and/or to bring the
Plan and/or Incentive Stock Options granted under the Plan into compliance
therewith.

 

(c) No Impairment. The rights and obligations under any Stock Award granted
before any amendment of the Plan shall not be altered or impaired by such
amendment unless the Company requests the consent of the person to whom the
Stock Award was granted and such person consents in writing; provided, however,
that notwithstanding anything to the contrary in this Section 16 or elsewhere in
this Plan, no such consent shall be required with respect to any amendment or
alteration if the Administrator determines in its sole discretion that such
amendment or alteration either (i) is required or advisable in order for the
Company, the Plan or the Stock Award to satisfy or conform to any law or
regulation or to meet the requirements of any accounting standard, or (ii) is
not reasonably likely to significantly diminish the benefits provided under such
Award, or that any such diminishment has been adequately compensated.

 

17. Termination or Suspension of the Plan.

 

(a) Termination or Suspension. The Board may suspend or terminate the Plan at
any time. Unless sooner terminated, the Plan shall terminate on September 29,
2030 (which shall be within ten (10) years from the date the Plan is adopted by
the Board or approved by the stockholders of the Company, whichever is earlier),
and no Stock Awards may be granted under the Plan while the Plan is suspended or
after it is terminated, but Stock Awards and Stock Award Agreements then
outstanding shall continue in effect in accordance with their respective terms.

 



20



 

 

(b) No Impairment. Rights and obligations under any Stock Award granted while
the Plan is in effect shall not be altered or impaired by suspension or
termination of the Plan, except as otherwise provided herein or with the consent
of the person to whom the Stock Award was granted.

 

18. Effective Date of Plan.

 

The Plan became effective on September 30, 2020, which is the date that the Plan
was originally adopted by the Board (the “Effective Date”).

 

19. Non-Exclusivity of the Plan

 

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board to adopt such other incentive
arrangements as either may deem desirable, including, without limitation, the
granting of stock options or restricted stock otherwise than under this Plan,
and such arrangements may be either generally applicable or applicable only in
specific cases.

 

20. Liability of the Company.

 

The Company and the members of the Board shall not be liable to a Participant or
any other persons as to: (a) the non-issuance or non-transfer, or any delay of
issuance or transfer, of any Award Shares which results from the inability of
the Company to comply with, or to obtain, or from any delay in obtaining from
any regulatory body having jurisdiction, all requisite authority to issue or
transfer Award Shares if counsel for the Company deems such authority reasonably
necessary for lawful issuance or transfer of any such shares and, in furtherance
thereof, appropriate legends may be placed on the stock certificates evidencing
Award Shares to reflect such transfer restrictions; and (b) any tax consequence
expected, but not realized, by any Participant or other person due to the
receipt, exercise or settlement of any Option or other Stock Award granted
hereunder.

 

21. Choice of Law.

 

The laws of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.



 



21

 

 

 

Stock Option Agreement

(Incentive Stock Option or Nonstatutory Stock Option)

 

Logiq, inc. 2020 equity incentive plan

 

Effective as of September 30, 2020

 

Pursuant to the Stock Option Grant Notice (“Grant Notice”) and this Stock Option
Agreement (“Option Agreement”), Logiq, Inc., a Delaware corporation (the
“Company”), has granted to Optionee an option under its 2020 Equity Incentive
Plan (the “Plan”), to purchase the number of shares of the Company’s Common
Stock indicated in Optionee’s Grant Notice, at the exercise price indicated in
such Grant Notice. This Option Agreement is incorporated by reference into and
made a part of the Grant Notice. Whenever capitalized terms are used in this
Option Agreement, they shall have the meaning specified (i) in the Plan, (ii) in
the relevant Grant Notice, or (iii) below, unless the context clearly indicates
to the contrary.

 

The details of the Option granted to Optionee are as follows:

 

1. Term of Option. Subject to the maximum time limitations in Sections 5(b) and
6(a) of the Plan, the term of the Option shall be the period commencing on the
Date of Grant and ending on the Expiration Date (as defined in the Grant
Notice), unless terminated earlier as provided herein or in the Plan.

 

2. Exercise Price. The Exercise Price of the Option granted hereby shall be as
provided in the Grant Notice.

 

3. Exercise of Option.

 

(a) The Grant Notice sets forth the rate at which the Option Shares shall become
subject to purchase (“vest”) by Optionee.

 

(b) In the event of a Change in Control of the Company, except as otherwise may
be provided in the Plan or Grant Notice, the vesting of the Option shall not
accelerate, and the Option shall terminate if not exercised (to the extent then
vested and exercisable) at or prior to such Change in Control.

 

(c) Optionee shall exercise the Option, to the extent exercisable, in whole or
in part, by sending written notice to the Company on a Notice of Exercise in the
form attached to the Grant Notice of his or her intention to purchase Option
Shares hereunder, together with a check in the amount of the full purchase price
of the Option Shares to be purchased, or such other form of payment as permitted
by the Grant Notice. Except as otherwise consented to by the Company, Optionee
shall not exercise the Option at any one time with respect to less than five
percent (5%) of the total Option Shares set forth in the Grant Notice unless
Optionee exercises all of the Option then vested and exercisable.

 

(d) If the Option is an Incentive Stock Option, by Optionee’s exercise of the
Option, Optionee agrees that he or she will notify the Company in writing within
fifteen (15) days after the date of any disposition of any of the shares of the
Common Stock issued upon exercise of the Option that occurs within two (2) years
after the date of the Date of Grant or within one (1) year after such shares of
Common Stock are transferred upon exercise of the Option.

 



 

 



 

(e) Optionee agrees to complete and execute any additional documents which the
Company reasonably requests that Optionee complete in order to comply with
applicable federal, state and local securities laws, rules and regulations.

 

(f) Subject to the Company’s compliance with all applicable laws, rules and
regulations relating to the issuance of such Option Shares and Optionee’s
compliance with all the terms and conditions of the Grant Notice, this Option
Agreement, and the Plan, the Company shall promptly deliver the Option Shares to
Optionee.

 

(g) Except as otherwise provided herein or in the Plan, the Option may be
exercised during the lifetime of Optionee only by Optionee.

 

(h) In the event that Optionee is an Employee eligible for overtime compensation
under the Fair Labor Standards Act of 1938, as amended (i.e., a “Non-Exempt
Employee”), Optionee may not exercise his or her Option until the later date (i)
that he or she shall have completed at least six (6) months of service to the
Company measured from the Date of Grant specified in Optionee’s Grant Notice, or
(ii) the date set forth in the Grant Notice.

 

4. Exercise Prior to Vesting (“Early Exercise”). If expressly permitted by the
Grant Notice and subject to the provisions of this Option Agreement, Optionee
may, at any time that is both (i) prior to a Termination of Service; and (ii)
prior to the Expiration Date, elect to exercise all or part of the Option,
including the nonvested portion of the Option; provided, however, that:

 

(a) a partial exercise of the Option shall be deemed to cover first any vested
Option Shares and then the earliest vesting installment(s) of unvested Option
Shares;

 

(b) any Option Shares so purchased from installments which have not vested as of
the date of exercise shall be subject to a purchase option in favor of the
Company, pursuant to an Early Exercise Stock Purchase Agreement in form
satisfactory to the Company;

 

(c) Optionee shall enter into the Early Exercise Stock Purchase Agreement with a
vesting schedule that will result in the same vesting as if no early exercise
had occurred; and

 

(d) as provided in the Plan, if the Option is an Incentive Stock Option, to the
extent that the aggregate Fair Market Value (determined at the time of grant) of
Common Stock with respect to which the Option plus all other Incentive Stock
Options held by Optionee are exercisable for the first time during any calendar
year (under all plans of the Company and its Affiliates) exceeds One Hundred
Thousand Dollars ($100,000), the Options or portions thereof that exceed such
limit (according to the order in which they were granted) shall be treated as
Nonstatutory Stock Options.

 

5. Option Not Transferable. The Option granted hereunder shall not be
transferable in any manner other than as provided in Section 6(d) of the Plan.
More particularly (but without limiting the foregoing), the Option may not be
assigned, transferred (except as expressly provided in the Plan), pledged or
hypothecated in any way, shall not be assignable by operation of law and shall
not be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the Option
contrary to the provisions hereof, or the levy of any execution, attachment or
similar process upon the Option, shall be null and void and without effect.

 



2

 



 

6. Termination of Option.

 

(a) To the extent not previously exercised, the Option shall terminate on the
Expiration Date; provided, however, that except as otherwise provided in this
Section 6, the Option may not be exercised more than sixty (60) days after the
Termination of Service of Optionee for any reason (other than for Cause, as
defined in the Plan, or upon Optionee’s death or Disability). Within such sixty
(60)-day period, except as may otherwise be specifically provided in this Option
Agreement or any other agreement between Optionee and the Company which has been
approved by the Board, Optionee may exercise the Option only to the extent the
same was exercisable on the date of such termination and said right to exercise
shall terminate at the end of such period.

 

(b) In the event of the Termination of Service of Optionee as a result of
Optionee’s Disability, the Option shall be exercisable for a period of six (6)
months from the date of such termination, but in no event later than the
Expiration Date and only to the extent that the Option was exercisable on the
date of such termination.

 

(c) In the event of the Termination of Service of Optionee as a result of
Optionee’s death, the Option shall be exercisable by Optionee’s estate (or by
the person who acquires the right to exercise the Option by will or by the laws
of descent and distribution) for a period of twelve (12) months from the date of
such termination, but in no event later than the Expiration Date and only to the
extent that Optionee was entitled to exercise the Option on the date of death.

 

(d) In the event of the Termination of Service of Optionee for Cause (as defined
below), unless otherwise determined by the Board, (A) the Option shall expire as
of the date of the first occurrence giving rise to such termination or upon the
Expiration Date, whichever is earlier; (B) Optionee shall have no rights with
respect to any unexercised portion of the Option; and (C) any Option Shares
issued in respect of the exercise of the Option on or after the date of the
first act and/or event constituting Cause shall have occurred shall be deemed to
have been issued in respect of an expired option, and shall thereupon be deemed
null and void ab initio, and Optionee shall have no claims to, or rights in, any
such Option Shares. “Cause” means with respect to Optionee, the occurrence of
any of the following events, as reasonably determined by the Board in each case:
(i) Optionee’s commission of any felony or any crime involving fraud, dishonesty
or moral turpitude under the laws of the United States or any state thereof;
(ii) Optionee’s commission, or attempted commission, of, or participation in, a
fraud or act of dishonesty against the Company or any Affiliate, or any of their
respective employees, officers or directors; (iii) Optionee’s intentional,
material violation of any contract or agreement between the Optionee and the
Company or any Affiliate or of any statutory duty owed to the Company or any
Affiliate; (iv) Optionee’s unauthorized use or disclosure of the Company’s or an
Affiliate’s material confidential information or trade secrets; (v) Optionee’s
gross misconduct in connection with Optionee’s service to the Company or an
Affiliate; or (vi) Optionee’s failure to promptly return all documents and other
tangible items belonging to the Company or its Affiliates in the Participant’s
possession or control, including all complete or partial copies, recordings,
abstracts, notes or reproductions of any kind made from or about such documents
or information contained therein, upon a Termination of Service for any reason.
“Cause” shall not require that a civil judgment or criminal conviction have been
entered against, or guilty plea shall have been made by, Optionee regarding any
of the matters referred to in clauses (i) through (vi). Accordingly, the Board
shall be entitled to determine “Cause” based on its good faith belief. If the
Optionee is criminally charged with a felony or similar offense, that shall be a
sufficient, but not a necessary, basis for such a belief. Unless otherwise
specifically provided in the Grant Notice, the foregoing definition of “Cause”
shall apply for all purposes relating to the Option, notwithstanding any
employment or other agreement by and between Optionee and the Company or any
Affiliate thereof that defines a termination on account of “Cause” (or a term
having similar meaning). Any determination by the Board that an Optionee’s
Termination of Service is for Cause may be made following a Termination of
Service and shall be communicated by written notice to Optionee within 30 days
after a Termination of Service; provided, however, that after such 30-day
period, the Board may make a determination that a Termination of Service is for
“Cause” based upon clear and convincing evidence subsequently received by the
Board, that an event or events constituting Cause have occurred on or prior the
date of the Termination of Service and, in such event, any Option Shares issued
in respect of the exercise of the Option on or after the date that the first act
and/or event constituting Cause shall have occurred, shall be deemed to have
been issued in respect of an expired option and shall thereupon be deemed null
and void ab initio, and Optionee shall have no claims to, or rights in, any such
Option Shares.

 



3

 



 

(e) Notwithstanding the foregoing, the Option is subject to earlier termination
upon a Change in Control, as provided in Section 3(b) above and in Section 11 of
the Plan, or upon the dissolution of the Company. If the Option will terminate
in connection with a Change in Control, the Company shall provide written notice
to Optionee of a proposed transaction constituting a Change in Control, not less
than ten (10) days prior to the anticipated effective date of the proposed
transaction.

 

(f) Notwithstanding anything herein to the contrary, no portion of any Option
which is not exercisable by Optionee upon the Termination of Service of such
Optionee shall thereafter become exercisable, regardless of the reason for such
termination, except as may otherwise be specifically provided in this Option
Agreement or any other agreement between Optionee and the Company which has been
approved by the Board.

 

7. No Right to Continued Service. The Option does not confer upon Optionee any
right to continue as an Employee or Director of, or Consultant to, the Company
or an Affiliate, nor does it limit in any way the right of the Company or an
Affiliate to terminate Optionee’s employment or other relationship with the
Company or an Affiliate, at any time, with or without Cause.

 

8. Right of Repurchase of Option Shares.

 

(a) In furtherance of, and not in limitation of Section 5, the Option Shares
issued pursuant to the Option shall be subject to a right, but not an
obligation, of repurchase by the Company and/or its assignee(s) (the “Right of
Repurchase”), at the price determined under Section 8(b) below, if prior to the
termination of the Right of Repurchase as provided in Section 10(d) below, a
Termination of Service occurs for any reason, including as a result of
Optionee’s death or Disability. Without the Company’s prior written consent,
Option Shares issued by the Company shall not be transferable by Optionee during
the period during which the Right of Repurchase applies, and the Company may
take such steps as it deems necessary to ensure compliance with this
restriction.

 

(b) The price per share at which the Company may exercise the Right of
Repurchase (the “Repurchase Price”) shall be the Fair Market Value of an Option
Share on the date the Company exercises its Right of Repurchase, except as
otherwise provided in an Early Exercise Stock Purchase Agreement referred to in
Section 4.

 



4

 



 

(c) The Company’s Right of Repurchase shall terminate if not exercised by
written notice from the Company to Optionee within ninety (90) days after the
Termination of Service (or within 90 days after the date of exercise in the case
of Option Shares purchased after the Termination of Service). If the Company
exercises its Right of Repurchase, it shall give notice thereof to Optionee
within such ninety (90)-day period, and, upon receipt of such notice, Optionee
shall immediately endorse and deliver to the Company the stock certificate(s)
representing the Option Shares being repurchased, and the Company shall then
promptly pay, pursuant to the provisions of Section 8(d) below, the total
Repurchase Price to Optionee. If the Company exercises its Right of Repurchase,
it may exercise its right with respect to all or part of such Option Shares.

 

(d) The Repurchase Price shall be paid first by cancellation of any obligation
for accrued but unpaid interest outstanding under notes issued by Optionee upon
purchase of the Option Shares (if any), next by cancellation of principal
outstanding under such notes (if any), and finally by payment in cash of the
balance due.

 

(e) In the event the Company does not elect to exercise its Right of Repurchase
within the ninety (90)-day period, the Option Shares shall no longer be subject
to repurchase by the Company pursuant to this Section 8.

 

9. Right of First Refusal. Optionee agrees that he or she will not sell or
otherwise transfer any Option Shares (including transfer by operation of law) at
any time before or after the expiration of the Right of Repurchase and prior to
the termination of this Section 9 pursuant to Section 10(d) below unless such
Option Shares shall first be offered to the Company as follows:

 

(a) Optionee shall deliver a notice (the “Notice”) to the Company, stating (i)
Optionee’s bona fide intention to sell or transfer such Option Shares, to a
third party purchaser in a bona fide arms length transaction, pursuant to a
written agreement in respect thereof; (ii) the number of such Option Shares to
be sold or transferred; (iii) the consideration for which Optionee proposes to
sell or transfer such Option Shares; (iv) the terms of payment of such
consideration and any other terms and conditions of sale; and (v) the name of
the proposed purchaser or transferee.

 

(b) Within sixty (60) days after receipt of the Notice, the Company may elect to
purchase any or all of the Option Shares to which the Notice refers, for the
consideration per share and upon the terms and conditions specified in the
Notice, except as set forth in Section 9(e) below for transfers involving
non-cash consideration. If the Company elects not to purchase all such Option
Shares, the Company may assign its right to purchase the remaining Option
Shares. The Company’s assignees may elect, within sixty (60) days after receipt
by the Company of the Notice, to purchase any or all Option Shares to which the
Notice refers which the Company has not elected to purchase, for the
consideration per share and upon the terms and conditions specified in the
Notice, except as set forth in Section 9(e) below. An election to purchase shall
be made by written notice to Optionee, specifying the number of Option Shares to
be purchased. If the Company and/or its assignees elect to purchase the offered
Option Shares, they shall complete the purchase within ninety (90) days after
receipt by the Company of the Notice, unless a longer period is set forth in the
Notice.

 

(c) If the Company and/or its assignees do not elect to so purchase all of such
offered Option Shares within such sixty (60)-day period, Optionee shall have no
obligation to transfer such Option Shares to the Company and/or its assignees
and Optionee shall have a period of thirty (30) days thereafter to transfer all
(but not less than all) of such Option Shares to the transferee referred to in
the Notice and for the same consideration and on the other terms as set forth
therein; provided, however, that prior to any transfer of such Option Shares,
the proposed transferee shall execute and deliver to the Company an agreement
with the Company, in form and substance satisfactory to the Company, pursuant to
which such transferee agrees to be subject to the relevant provisions of this
Option Agreement.

 



5

 



 

(d) In the event that such Option Shares are not transferred to the transferee
referred to in the Notice and in accordance with the terms of this Option
Agreement within such 30-day period, the restrictions on transfer provided in
this Section 9 shall again become applicable to the Option Shares.

 

(e) If part or all of the purchase consideration specified in a Notice delivered
by Optionee pursuant to this Section 9 is other than cash or purchaser’s
promissory note or other evidence of indebtedness, the Company and its
assignee(s) shall have the right to purchase the Option Shares specified in the
Notice for a cash price equal to the Fair Market Value of the number of Option
Shares to be so purchased by the Company and/or its assignee(s). The Fair Market
Value of any Option Shares shall be as determined in good faith by the Company’s
Board of Directors.

 

(f) Notwithstanding anything in this Section 9 or elsewhere in this Agreement to
the contrary, if at any time following the exercise of all or a portion of this
Option, the Company’s Bylaws contain provisions regarding the right of the
Company to repurchase its securities from shareholders holding Option Share,
then such provisions shall govern the rights of the Company and/or any other
party to repurchase shares of the Company’s stock from any shareholder,
including the Option Shares, and the provisions of this Section 9 shall be
inapplicable. Optionee agrees to be bound by all of the provisions of the Bylaws
granting the Company a right to repurchase its securities, if any.

 

10. Other Provisions Regarding Transfer.

 

(a) Optionee, as a condition for accepting any Option Shares, shall not sell,
transfer or pledge any Option Shares subject to the Right of Repurchase
described in Section 8 or the right of first refusal described in Section 9
hereof, other than in the manner expressly permitted in this Option Agreement,
and any such sale, transfer or pledge of the Option Shares in violation of this
Agreement shall be void. The Company shall not be required (i) to transfer on
its books any Option Shares which shall have been sold or transferred in
violation of any of the provisions set forth in this Option Agreement or (ii) to
treat as the owner of such Option Shares or accord the right to vote or pay
dividends to any transferee to whom such Option Shares shall have been so
transferred.

 

(b) Notwithstanding anything to the contrary contained herein, Optionee is under
no restrictions as to the transfer by him or her of any or all of the issued
Option Shares to his or her Related Transferees (as defined herein), provided
that each such Related Transferee shall first (i) execute a written consent to
be bound by all of the relevant provisions of this Option Agreement in form and
substance satisfactory to the Company; and (ii) give a duplicate original of
such consent to the Company. The “Related Transferees” of Optionee as used
herein shall consist of Optionee’s spouse, his or her adult lineal descendants,
the adult spouses of his or her lineal descendants and trusts for the benefit of
any of the foregoing, Optionee and/or his or her minor lineal descendants. In
the event of any transfer by Optionee to his or her Related Transferees of all
or any part of the Option Shares (or in the event of any subsequent transfer by
any such Related Transferee to another Related Transferee of Optionee), such
Related Transferees shall receive and hold the Option Shares subject to the
relevant terms of this Option Agreement and Optionee’s rights and obligations
hereunder as though the Option Shares were still owned by Optionee and shall
together with Optionee continue to be deemed to be the “Optionee” for purposes
of this Option Agreement, including without limitation restrictions on the
transfer of Option Shares. There shall be no further transfer of the Option
Shares by a Related Transferee except between and among such Related Transferee,
the Optionee and other Related Transferees of Optionee, or except as permitted
by this Option Agreement. The Company advises Optionee to seek independent tax
counsel prior to transferring any Option Shares to any Related Transferee.

 



6

 



 

(c) Optionee hereby grants to the Company a security interest in the Option
Shares for the purpose of ensuring that a transfer in violation of the
restrictions set forth in Sections 8, 9 and 10 of this Agreement does not occur.
In furtherance of such security interest, the Company may, at its option, retain
the certificate(s) evidencing the Option Shares, together with stock assignments
executed in blank by Optionee, until such transfer restrictions terminate in
accordance with Section 10(d). Optionee hereby grants to any officer(s) of the
Company the power of attorney to cause the Option Shares to be transferred on
the books of the Company in the event the Company and/or its assignees
repurchase some or all of the Option Shares in accordance with this Option
Agreement.

 

(d) Notwithstanding anything herein contained to the contrary, for so long as
the Company shall have elected to be treated as a subchapter S corporation
pursuant to the Code, no Optionee shall transfer any Option or any Option Shares
to any person or entity or in any manner which would cause the S election
theretofore made by Company to be terminated or revoked. Any such transfer or
attempted transfer shall be void ab initio.

 

(e) The transfer restrictions provided in Sections 8, 9 and 10 hereof may be
terminated on such conditions as the Board may determine in its sole discretion.

 

11. Notice of Tax Election. If Optionee makes any tax election relating to the
treatment of the Option Shares under the Internal Revenue Code of 1986, as
amended, Optionee shall promptly notify the Company of such election.

 

12. Market Stand-Off.

 

(a) By Optionee exercising his or her Option, Optionee agrees not to sell,
dispose of, transfer, make any short sale of, grant any option for the purchase
of, or enter into any hedging or similar transaction with the same economic
effect as a sale, any shares of Common Stock or other securities of the Company
held by Optionee, for a period of one hundred eighty (180) days following the
effective date of a registration statement of the Company filed under the
Securities Act or such longer period as necessary to permit compliance with the
FINRA Rule of Conduct or Rule 472(f)(4) of the New York Stock Exchange, as
amended, and similar or successor regulatory rules and regulations (the “Lock-Up
Period”); provided, however, that nothing contained in this section shall
prevent the exercise of a repurchase option, if any, in favor of the Company
during the Lock-Up Period. Optionee further agrees to execute and deliver such
other agreements as may be reasonably requested by the Company and/or the
underwriter(s) that are consistent with the foregoing or that are necessary to
give further effect thereto. In order to enforce the foregoing covenant, the
Company may impose stop-transfer instructions with respect to Optionee’s shares
of Common Stock until the end of such period. The underwriters of the Company’s
stock are intended third party beneficiaries of this Section 12(a) and shall
have the right, power and authority to enforce the provisions hereof as though
they were a party hereto.

 



7

 



 

(b) In order to enforce the provisions of this Section 12, the Company may
impose stop-transfer instructions with respect to the Option Shares until the
end of the applicable Lock-Up Period.

 

13. Acknowledgments of Optionee. Optionee acknowledges and agrees that:

 

(a) Although the Company has made a good faith attempt to qualify the Option as
an incentive stock option within the meaning of Sections 421, 422 and 424 of the
Code (if the Grant Notice provides that the Option is an Incentive Stock
Option), the Company does not warrant that the Option granted herein constitutes
an “incentive stock option” within the meaning of such sections, or that the
transfer of Option Shares will be treated for federal income tax purposes as
specified in Section 421 of the Code.

 

(b) In the event the Option is not an incentive stock option within the meaning
of Sections 421, 422 and 424 of the Code (whether or not the Grant Notice
provides that the Option is an Incentive Stock Option) and it is determined that
the per share Exercise Price of the Option (as set forth in the Notice of Grant
of Option) is less than the fair market value of a share of the Company’s Common
Stock as of the date of grant of the Option, Optionee could have deferred
compensation pursuant to Section 409A of the Code in an amount equal to the
difference between the fair market value of a share of the Company's Common
Stock as of the date that the Option vests and the per share Exercise Price
multiplied by the number of Option Shares then vesting (the “spread”). As a
result, because the Option likely will not be compliant with the rules in
respect of deferred compensation under Section 409A, Optionee could have taxable
income (taxed at ordinary income tax rates) in an amount equal to the spread on
each vesting date. Optionee would also incur a tax equal to 20% of the spread
(and to the extent that Optionee is a California resident, Optionee could incur
an additional tax equal to 20% of the spread). The Company does not warrant that
the Exercise Price of the Option is equal to or greater than the fair market
value of the Common Stock as of the date of grant. Because the issues relating
to Section 409A are complex, the Company recommends that Optionee consult with
his or her tax advisors as to the possible tax consequences arising from the
grant of the Option.

 

(c) Optionee shall notify the Company in writing within fifteen (15) days of
each disposition (including a sale, exchange, gift or a transfer of legal title)
of the Option Shares made within three years after the issuance of such Option
Shares.

 

(d) If the Grant Notice provides that the Option is an Incentive Stock Option,
Optionee understands that if, among other things, he or she disposes of any
Option Shares granted within two years of the granting of the Option to him or
her or within one year of the issuance of such shares to him or her, then such
Option Shares will not qualify for the beneficial treatment which Optionee might
otherwise receive under Sections 421 and 422 of the Code.

 

(e) Optionee and his or her transferees shall have no rights as a shareholder
with respect to any Option Shares until the date of the issuance of a stock
certificate evidencing such Option Shares. No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions or other rights for which the record date is prior to
the date such stock certificate is issued, except as provided in Section 10 of
the Plan.

 



8

 



 

(f) All certificates representing the Option Shares shall have endorsed thereon
the following legends, the provisions of which are hereby incorporated into this
Option Agreement by this reference, and such other legends as the Company deems
necessary or appropriate:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND HAVE BEEN ISSUED AND SOLD PURSUANT TO AN EXEMPTION FROM THE ACT AND
MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED BY THE HOLDERS THEREOF AT ANY
TIME EXCEPT (1) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE
ACT COVERING THE SECURITIES, OR (2) IF, IN THE REASONABLE OPINION OF COUNSEL TO
THE CORPORATION, SUCH SHARES MAY BE TRANSFERRED WITHOUT SUCH REGISTRATION.

 

IN ADDITION, THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A
RIGHT OF REPURCHASE AND RIGHT OF FIRST REFUSAL OPTION IN FAVOR OF THE
CORPORATION, AND THE SALE, TRANSFER OR HYPOTHECATION OF THE SECURITIES
REPRESENTED HEREBY IS RESTRICTED BY THE PROVISIONS OF A STOCK OPTION AGREEMENT
ENTERED INTO BY THE CORPORATION AND THIS STOCKHOLDER, A COPY OF WHICH IS ON FILE
AT THE PRINCIPAL OFFICE OF THE CORPORATION AND ALL OF THE PROVISIONS OF WHICH
ARE INCORPORATED HEREIN.

 

14. Investment Representations. As an inducement to the Company to grant the
Option and issue the Option Shares to Optionee, Optionee hereby makes the
following representations and warranties, and authorizes the Company to rely
upon the same:

 

(a) Optionee will acquire the Option Shares for investment for his or her own
account, not for resale, without any intention of or view toward or for
participating, directly or indirectly, in a distribution of the Option Shares or
any portion thereof.

 

(b) Optionee understands that an investment in the Company is speculative, that
any possible profits therefrom are uncertain, and that he or she must bear the
economic risks of the investment in the Company for an indefinite period of
time.

 

(c) Optionee understands that the Option Shares have not been registered under
the Securities Act in reliance on the exemption provided by Rule 701 promulgated
thereunder for compensatory benefit plans; and that the Option Shares have not
been registered or qualified under the “blue sky” laws of any state.

 

(d) Optionee understands that the Option Shares may have to be held indefinitely
unless they are subsequently registered under the Securities Act and qualified
or registered under other applicable securities laws, rules and regulations,
which is unlikely, or unless an exemption from such qualification or
registration is available.

 



9

 



 

(e) Optionee understands and agrees that (i) the legends set forth in Section
13(f) hereof will be placed on the certificate(s) evidencing the Option Shares
and, except as otherwise herein provided for, on certificate(s) issued to
transferees; (ii) the stock records of the Company will be noted with respect to
such restrictions; (iii) the Company will not be under any obligation to
register the Option Shares or to comply with any exemption available for sale of
the Option Shares without registration; and (iv) the information or conditions
necessary to permit routine sales of securities of the Company under Rule 144 of
the Securities Act are not now available and it is not likely that they will
become available in the foreseeable future.

 

(f) Optionee is a bona fide resident and domiciliary of, not a temporary
transient resident of, and has his or her principal residence in, the state or
other jurisdiction set forth under Optionee’s signature in the Grant Notice, and
Optionee does not have any present intention of moving his or her principal
residence from such state or jurisdiction.

 

15. Withholding Obligations. Whenever Option Shares are to be issued under the
Option Agreement, the Company shall have the right to require Optionee to remit
to the Company an amount sufficient to satisfy federal, state and local
withholding tax requirements prior to issuance and/or delivery of any
certificate or certificates for such Option Shares.

 

16. No Obligation to Notify. The Company shall have no duty or obligation to
Optionee to advise Optionee as to the time or manner of exercising the Option.
Furthermore, except as specifically set forth herein or in the Plan, the Company
shall have no duty or obligation to warn or otherwise advise Optionee of a
pending termination or expiration of the Option or a possible period in which
the Option may not be exercised. The Company has no duty or obligation to
minimize the tax consequences of the Option granted to Optionee.

 

17. Miscellaneous.

 

(a) This Option Agreement shall bind and inure to the benefit of the parties’
heirs, legal representatives, successors and permitted assigns.

 

(b) This Option Agreement, the Grant Notice and the Plan, constitute the entire
agreement between the parties pertaining to the subject matter contained herein
and they supersede all prior and contemporaneous agreements, representations and
understandings of the parties. No supplement, modification or amendment of this
Option Agreement shall be binding unless executed in writing by all of the
parties. No waiver of any of the provisions of this Option Agreement shall be
deemed or shall constitute a waiver of any other provisions, whether or not
similar, nor shall any waiver constitute a continuing waiver. No waiver shall be
binding unless executed in writing by the party making the waiver. In the event
there exists any conflict or discrepancy between any of the terms in the Plan
and this Option Agreement, the terms of the Plan shall be controlling. A copy of
the Plan has been delivered to Optionee and also may be inspected by Optionee at
the principal office of the Company.

 

(c) Should any portion of the Plan, the Grant Notice or this Option Agreement be
declared invalid and unenforceable, then such portion shall be deemed to be
severable from this Option Agreement and shall not affect the remainder hereof.

 



10

 



 

(d) All notices required or permitted hereunder shall be in writing and shall be
deemed effectively given: (i) upon personal delivery to the party to be
notified; (ii) three (3) days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or (iii) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the Company at its principal executive office, and to Optionee at the address
set forth in the Option Agreement, or at such other address as the Company or
Optionee may designate by ten (10) days advance written notice to the other
party hereto.







 

(e) Any dispute or claim concerning the Option Agreement or the Plan or any
disputes or claims relating to or arising out of the Option Agreement or the
Plan shall be fully, finally and exclusively resolved by binding and
confidential arbitration conducted pursuant to the rules of Judicial Arbitration
and Mediation Services, Inc. in the county encompassing the Company’s principal
place of business pursuant, to its employment arbitration rules and procedures
(attached hereto in their current form as Annex A), as may be updated, amended
or modified form time to time (with such updated, amended or modified rules
available at http://www.jamsadr.com/rules-employment-arbitration/). In addition
to any other relief, the arbitrator may award to the prevailing party recovery
of its attorneys’ fees and costs. By executing the Option Agreement, the Company
and Optionee waive their respective rights to have any such disputes or claims
tried by a judge or jury.

 

(f) This Option Agreement shall be construed according to the internal laws of
the State of Delaware.

 

[Remainder of page intentionally left blank]

 

11

 

 

ANNEX A

 

JAMS RULES

 

 







12

 

 

 

Logiq, inc
stock option grant notice
2020 equity incentive plan

 

FOR GOOD AND VALUABLE CONSIDERATION, Logiq, Inc., a Delaware corporation (the
“Company”), hereby grants to the Optionee named below, a stock option (the
“Option”) to purchase any part or all of the specified number of shares of its
Common Stock (“Option Shares”), upon the terms and subject to the conditions set
forth in this Stock Option Grant Notice (the “Grant Notice”), at the specified
purchase price per share without commission or other charge. The Option is
granted pursuant to the Company’s 2020 Equity Incentive Plan (the “Plan”),
attached hereto, and the Stock Option Agreement (the “Option Agreement”),
attached hereto and promulgated under the Plan and in effect as of the date of
this Grant Notice.

 

Optionee:

  Date of Grant:   Vesting Commencement Date:   Number of Option Shares:  
Exercise Price (Per Share):   Total Exercise Price:   Expiration Date: Ten years
after Date of Grant*

 

1. Type of Grant: ☐ Incentive Stock Option1 ☐ Nonstatutory Stock Option        
    2. Exercise Schedule: ☒ Same as Vesting Schedule ☐ Early Exercise Permitted

 

3.     Vesting Schedule:          Except as otherwise herein provided or as set
forth in the Option Agreement, the number of Option Shares that are vested
(disregarding any resulting fractional share) as of any date shall be determined
as follows: [(i) no Option Shares will be vested prior to the Vesting
Commencement Date; (ii) twenty-five percent (25%) of the Option Shares will be
vested and exercisable upon the one (1) year anniversary of the Vesting
Commencement Date; and (iii) the remaining Option Shares will vest and become
exercisable in a series of thirty-six (36) successive equal monthly
installments, rounded downward to the nearest whole share, measured from the
first (1st) anniversary of the Vesting Commencement Date, such that 100% of the
Option Shares will be vested and exercisable upon the fourth (4th) anniversary
of the Vesting Commencement Date; provided, however, that there has not been a
Termination of Service (as defined in the Plan), as of each such date. In no
event will the Option become exercisable for any additional Option Shares after
a Termination of Service.]

 

4. Payment: By one or a combination of the following items (described in the
Plan):        



  ☒ By cash or check           ☐ By net exercise, if the Company has established
procedures for net exercise

 

5.       Additional Terms/Acknowledgements: The undersigned Optionee
acknowledges receipt of, and understands and agrees to, this Grant Notice, the
Option Agreement, and the Plan. Further, by their signatures below, the Company
and the Optionee agree that the Option is governed by this Grant Notice and by
the provisions of the Plan and Option Agreement, both of which are attached to
and made a part of this Grant Notice. Optionee acknowledges receipt of copies of
the Plan and the Option Agreement, represents that the Optionee has read and is
familiar with their provisions, and hereby accepts the Option subject to all of
their terms and conditions. Optionee further acknowledges that, as of the Date
of Grant, this Grant Notice, the Option Agreement and the Plan set forth the
entire understanding between Optionee and the Company regarding the acquisition
of stock in the Company and supersede all prior oral and written agreements on
that subject, with the exception of options previously granted under the Plan.

 



 



1If this is an Incentive Stock Option, it (plus other outstanding Incentive
Stock Options) cannot be first exercisable for more than $100,000 in value
(measured by exercise price) in any calendar year. Any excess over $100,000 is a
Nonstatutory Stock Option.

 



 

 



 

The Exercise Price (Per Share) has been set at no less than one hundred percent
(100%) of the fair market value of the Common Stock on the Date of Grant based
on what the Company regards as good faith compliance with the applicable
guidance issued by the Internal Revenue Service (“IRS”) under Section 409A of
the Code (“Section 409A”) in order to avoid the Option being treated as deferred
compensation under Section 409A. However, the Company can give no assurance that
the IRS will agree that the Exercise Price Per Share is at least one hundred
percent (100%) of the fair market value of the Common Stock on the Date of
Grant. Accordingly, by signing below, Optionee agrees and acknowledges that the
Company and each of its officers, employees, directors and shareholders shall
not be liable to Optionee or any other person for any applicable taxes,
interest, penalties or other costs associated with the Option if the IRS were to
determine that the Option constitutes deferred compensation under Section 409A.
The undersigned Optionee should consult with his or her own tax advisor
concerning the tax consequences of the Option as deferred compensation under
Section 409A.

 

*Optionee understands and acknowledges that: (i) the vesting of the Option
Shares will terminate upon a Termination of Service (as defined in the Plan) to
the Company; (ii) the Option may generally only be exercisable for a short
period of time following a Termination of Service, and will thereafter
terminate; and (iii) the Option Shares are subject to a Right of Repurchase and
a Right of First Refusal in favor of the Company as set forth in the Option
Agreement.

 



Logiq, inc.   Optionee: [Name]       By:           Signature     Signature
Title:     Date:             Date:        



 

Attachments:(I) Option Agreement

(II) 2020 Equity Incentive Plan

(III) Notice of Exercise

 

 

 

 

Attachment I

 

Option Agreement

 

2

 

 

Attachment II

 

2020 Equity Incentive Plan

 

3

 

 

Attachment III

 

Notice Of Exercise

 

Logiq, Inc.

85 Broad Street, 16-079

New York, NY 10004

 

Date of Exercise: _______________

 

Ladies and Gentlemen:

 

This constitutes notice under my Option that I elect to purchase the number of
shares for the price set forth below.

 

 



Type of option (check one):

Incentive  ☐ Nonstatutory  ☐   Date of grant: _______________ _______________  
Number of shares as to which option is
exercised: _______________ _______________   Certificates to be issued in name
of: _______________ _______________   Total exercise price: $______________
$______________   Cash or check payment delivered
herewith: $______________ $______________

 

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Logiq, Inc. 2020 Equity Incentive Plan,
(ii) to provide for the payment by me to you (in the manner designated by you)
of your withholding obligation, if any, relating to the exercise of this Option,
and (iii) if this exercise relates to an incentive stock option, to notify you
in writing within fifteen (15) days after the date of any disposition of any of
the shares of Common Stock issued upon exercise of this Option that occurs
within two (2) years after the date of grant of this Option or within one (1)
year after such shares of Common Stock are issued upon exercise of this Option.

 

I hereby make the following certifications and representations with respect to
the number of shares of Common Stock of the Company listed above (the “Shares”),
which are being acquired by me for my own account upon exercise of the Option as
set forth above:

 

I acknowledge that the Shares have not been registered under the Securities Act
of 1933, as amended (the “Securities Act”), and are deemed to constitute
“restricted securities” under Rule 701 and Rule 144 promulgated under the
Securities Act. I warrant and represent to the Company that I have no present
intention of distributing or selling said Shares, except as permitted under the
Option Agreement (as defined in the Grant Notice executed by me), Securities Act
and any applicable state securities laws.

 

I further acknowledge that I will not be able to resell the Shares except as
otherwise permitted in the Option Agreement, and for at least ninety days (90)
after the stock of the Company becomes publicly traded (i.e., subject to the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934) under Rule 701 and that more restrictive conditions apply to affiliates of
the Company under Rule 144.

 



4

 



 

I further acknowledge that all certificates representing any of the Shares
subject to the provisions of the Option shall have endorsed thereon appropriate
legends reflecting the foregoing limitations, as well as any legends reflecting
restrictions pursuant to the Option Agreement, the Company’s Certificate of
Incorporation, Bylaws and/or applicable securities laws.

 

I further agree that, if required by the Company (or a representative of the
underwriters) in connection with the first underwritten registration of the
offering of any securities of the Company under the Securities Act, I will not
sell, dispose of, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any shares of Common Stock or other securities of the
Company for a period of one hundred eighty (180) days following the effective
date of a registration statement of the Company filed under the Securities Act
or such longer period as necessary to permit compliance the FINRA Rule of
Conduct or Rule 472(f)(4) of the New York Stock Exchange, as amended, or any
similar or successor regulatory rules and regulations. I further agree to
execute and deliver such other agreements as may be reasonably requested by the
Company and/or the underwriter(s) that are consistent with the foregoing or that
are necessary to give further effect thereto. In order to enforce the foregoing
covenant, the Company may impose stop-transfer instructions with respect to
securities subject to the foregoing restrictions until the end of such period.



 

  Very truly yours,        



 



5

 



 

LOGIQ, INC.
2020 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

 

NOTICE OF RESTRICTED STOCK UNIT GRANT

 

Unless otherwise defined herein, the terms defined in the Logiq, Inc. 2020
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Agreement, which includes the Notice of Restricted Stock
Unit Grant (the “Notice of Grant”)(all together, the “Award Agreement”).

 

Participant:

 

Address:

 

The undersigned Participant has been granted the right to receive an Award of
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Award Agreement, as follows:

 

Date of Grant:
__________________________________________________________________________

 

Vesting Commencement Date:
______________________________________________________________   

 

Number of Restricted Stock Units:
____________________________________   _________________            

 

Vesting Schedule:

 

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:

 

[Twenty-five percent (25%) of the Restricted Stock Units will vest on the one
(1)-year anniversary of the Vesting Commencement Date, and one sixteenth
(1/16th) of the Restricted Stock Units will vest on each Quarterly Vesting Date
(as defined below) thereafter, subject to Participant continuing to be a Service
Provider through each such date.]

 

A “Quarterly Vesting Date” is the first trading day on or after each of
February 15, May 15, August 15, and November 15.

 

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Units, the Restricted Stock
Units and Participant’s right to acquire any Shares hereunder will immediately
terminate.

 



 

 



 

By Participant’s signature and the signature of the representative of Logiq,
Inc. (the “Company”) below, Participant and the Company agree that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Award Agreement, all of which are made a part of this
document. Participant acknowledges receipt of a copy of the Plan. Participant
has reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement, and fully understands all provisions of the Plan and this Award
Agreement. Participant hereby agrees to accept as binding, conclusive, and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and the Award Agreement. Participant further agrees to
notify the Company upon any change in the residence address indicated below.

 

PARTICIPANT:   LOGIQ, INC.:         Signature   Signature         Print Name  
Print Name       Address:           Title          



 

 

 



 

 